Citation Nr: 1533864	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-31 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The decision granted service connection for depressive disorder and assigned an initial 30 percent disability rating, effective March 2, 2012.  A notice of disagreement (NOD) with the initial disability rating was received in September 2012.  At the same time, the RO received the Veteran's application for a TDIU.  The Board notes that when a claimant submits evidence of unemployability due to the disability for which an initial increased rating is sought, then "the determination of whether he is entitled to TDIU...is part and parcel of the determination of the initial rating for that disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

The RO denied the claim for a higher initial rating for depressive disorder and a TDIU in an October 2013 statement of the case (SOC) and the Veteran perfected a timely appeal.  

In November 2013, the RO received the Veteran's request to revoke his representative and proceed pro se.

In a July 2014 decision, the Board denied entitlement to an initial rating in excess of 30 percent for depressive disorder and remanded the issue of a TDIU to the agency of original jurisdiction (AOJ) for additional development.  The development has been completed and the appeal of the issue of a TDIU was recertified to the Board in June 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include bilateral hearing loss, rated as noncompensable and depressive disorder, rated 30 percent disabling.

2.  The Veteran completed his GED during his military service and two years of college after service.

3.  The Veteran worked as a state correctional officer from 1964 to 1985; he worked as a letter carrier for the U.S. Postal Service from April 1985 until his voluntary retirement in June 2006.

4.  The Veteran is not precluded from following a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In a July 2013 pre-decisional letter, the RO notified the Veteran of what information and evidence is needed to substantiate his claim of entitlement to a TDIU and for increased rating claims, what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  The letter also notified him of the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ requested and obtained information regarding the Veteran's employment and educational history.  Then, the Veteran was afforded additional VA audiological and psychological examinations to obtain a medical opinion as to whether his service-connected bilateral hearing loss and depression disabilities jointly cause him to be unemployable.  

The Board acknowledges that the April 2015 VA psychologist explained that the Veteran's hearing loss represented an issue beyond his training and expertise, and therefore, an opinion as to the issue of whether the Veteran's service-connected disabilities collectively render him unemployable was beyond the scope of the examiner.  Similarly, the April 2015 VA audiologist did not provide an opinion regarding the collective impact of the Veteran's service-connected disabilities on his employability.  However, the April 2015 psychologist did address the impact of the Veteran's hearing loss on his mental health, explaining that jobs requiring extensive communications, such as answering phones, would be undesirable.  The psychologist also provided an opinion supported by a detailed rationale regarding the impact of the Veteran's depression on his employability.  

Likewise, the VA audiologist who conducted the September 2013 and April 2015 audiological examinations explained the effects that the Veteran's hearing loss disability would have on his employability.  In summary, the Board finds the April 2015 VA examination reports provided information adequate to decide the claim for a TDIU.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The evidence of record also contains post-service VA outpatient treatment records, private psychological evaluation reports, employment and wage earnings information, lay statements of the Veteran, and documents regarding efforts to obtain the Veteran's service treatment records.  There is no indication of relevant, outstanding records that have not already been requested that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In September and October 2013 and in April 2015, the Veteran was afforded VA audiological and psychological examinations that are adequate to decide the claim for a TDIU.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the TDIU claim in appellate status.

II. Criteria & Analysis

The Veteran contends that his service-connected depression, in particular, renders him unemployable.  

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2014).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2014).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service connection is in effect for bilateral hearing loss rated as noncompensable and for depressive disorder associated with bilateral hearing loss rated 30 percent disabling.  His combined evaluation for compensation is 30 percent from March 2, 2012.  Thus, the Veteran does not meet the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran's VA education file reflects that he was approved in 1974 to attend courses towards a bachelor's degree in criminal justice.

The Veteran established medical care at the Durham VA Medical Center (VAMC) in September 2005.  At his initial primary care evaluation, he reported working at the Postal Service for 21 years.  Subsequent records do not reflect complaints or treatment regarding depression.  A February 2011 audiology consultation report reflects the Veteran's complaint of a decline in hearing for over six years; he received new hearing aids in April 2011.  The primary care records document his reported activities since his 2006 retirement as working on the farm he owns two to three days per week (raising goats and growing vegetables) and going to the gym twice per week.

A February 2012 letter addressed to the Winston-Salem RO from L. Glogau, M.A., LPA (Licensed Psychological Associate), and cosigned by A. Freeman, Ph.D., described a psychological evaluation of the Veteran conducted in January 2012.  The letter records the Veteran's reported history of military noise exposure, beginning to lose his hearing, and having to ask people to repeat themselves by the time he separated from service.  He reported working for the Department of Corrections after service with his hearing deteriorating to the point that he believed he was in danger from the prisoners.  Then, he worked at the post office, but coworkers teased him because he struggled to hear what was going on around him.  Finally, his "hearing was so compromised that he had to retire."  The letter also indicates that the Veteran was depressed as a result of his hearing loss.       

Reported mental status examination findings were as follows: "Cooperative. Normal dress.  Mood dysthymic.  Blunted affect.  Limited range of emotion.  No current suicidal or homicidal ideation."  The diagnosis was depression secondary to service-connected hearing loss; and a GAF score of 38 was assigned.  Ms. Glogau summarized that the Veteran's symptoms cause clinically significant impairment in his social, occupational, and personal functioning.  She reported that he "had to leave jobs because of his poor hearing.  His irritability and mood swings severely limit his ability to initiate or sustain work or social relationships."  Ms. Glogau concluded that the Veteran was "permanently and totally disabled and unemployable."

In a July 2012 letter addressed to the RO, L. Glogau, M.A., LPA, indicated that she conducted an initial psychological evaluation in January 2012, and the most recent visit with the Veteran was April 5, 2012.  The diagnosis and GAF score were identical to those in the previous report.  Ms. Glogau indicated that the Veteran reported being told by VA that he has nerve damage in both ears and that his hearing will not get better.  She stated that his "depressive symptoms continue to interfere significantly in all areas of his life.  No symptom improvement since previous visit [three] months ago."  Mental status examination findings were not reported.

During an August 2012 VA fee-basis psychological examination, the Veteran reported working from 1964 to 1985 as a correctional officer and from 1985 to 2006 as a mail carrier for the U.S. Postal Service, and earning his GED during military service.  He described his work relationships with coworkers and supervisors from 1955 to 2006 as positive.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  Mental status examination findings included mildly depressed mood with somewhat flattened affect, fair attention, and poor concentration.  Other reported findings included the following: appropriately groomed, cooperative, and fully oriented; good eye contact throughout the interview; spontaneous, articulate, and easily understood speech; no abnormal gait, movements, or mannerisms; no evidence of hallucinations, delusions, or psychoses; and normal immediate and delayed memory.  The Veteran denied a history of suicide attempts and denied current suicidal or homicidal ideation. 

The examining psychologist assigned a GAF score of 58 and opined that the Veteran's occupational and social impairment resulted in mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

In his Application for Increased Compensation Based on Unemployability (VA Form 21-8940) received in September 2012, the Veteran indicated that he last worked full-time in 2006 as a letter carrier for the U.S. Postal Service.  He reported that his highest gross earnings per month was $2,000.  He did not answer the question that asked whether he left his last job because of his disability, but did indicate that he did not expect to receive disability retirement or worker's compensation benefits.  He reported completing four years of high school and not having any other education or training before he became too disabled to work.  He explained that he has problems going and staying asleep, not enjoying going out because he feels uncomfortable around others in social situations, and often feeling irritable and not getting along well with others. 

The Veteran was afforded a VA audiological examination in September 2013 in connection with his claim for a TDIU.  He described having difficulty understanding people, requiring help from his son when talking on the phone, and having to roll up the car windows to "keep the voices inside."  Following a review of the claims file and audiological examination, the examiner opined that the Veteran's hearing loss did not impact his ability to do physical or sedentary work.  

In support of her conclusion, the examiner commented that the Veteran was able to understand and repeat random words presented out of context in optimal listening condition about 75 percent of the time.  The examiner explained that a person with this type and degree of hearing loss would have difficulty hearing and understanding conversational speech in adverse listening conditions, even with the most appropriate amplification.  Accordingly, the examiner concluded that the Veteran would not be well-suited for jobs that rely heavily on the rapid, accurate communication of critical information, indicating that he would likely have significant difficulty in jobs requiring significant telephone use, such as sales.  On the other hand, the examiner suggested that the Veteran would likely do well in a situation where the information can be transmitted in writing or where he is only likely to communicate with others at a conversational distance with no background noise.

During an October 2013 VA mental disorders examination, the Veteran described symptoms of feeling "down," having low energy, lacking motivation to accomplish tasks until he begins engaging in a task and his motivation returns, and coping "pretty good" with the exception of feeling distressed for a period of time when he lost a hearing aid.  He denied any current or past suicidal or homicidal ideation, intent, or plan, and any current or past auditory or visual hallucinations.  On the Geriatric Depression Scale, he endorsed items concerning difficulty concentrating; however, when asked about this during the interview he reported having no difficulties concentrating on tasks.  He reported minor memory difficulties such as loading his power tools in his car but forgetting to pack the batteries for the tools.  He described mild sleep disturbances and being selective about his social interactions due to feeling self-conscious or embarrassed about his hearing loss.

Regarding social history, he described being in a "good" relationship for over 20 years, shopping, walking, and visiting other couples together several times a month for fun; a "good" relationship with his son, sometimes going to the gym with him for fun; and visiting various family and friends several times a month.  With respect to educational and occupational history, the Veteran reported obtaining his GED during military service.  He stated that he retired from two different jobs after working at each for approximately 21 years.  He denied any disciplinary problems or being fired from any job.  Currently, he owns a small farm that he works several times a week, growing crops and raising animals.  He indicated that he regularly interacts with a family that lives on his farm.  He also reported interacting with tenants and contractors in the context of the two rental properties he owns.

Reported mental status examination findings included the following: open and cooperative during the interview and testing; mood described as "down" with dysthymic affect; good hygiene and casual dress; speech within normal limits in articulation, rate, tone, volume, and production; fully oriented; logical and organized thought processes; and no acute indicators noted.  The examiner also administered the SIMS (Structured Inventory of Malingered Symptomatology) test; the results suggested that the Veteran was not embellishing his self-reported symptoms during the interview.  Regarding the PAI (Personality Assessment Inventory), his scores on clinical scales were within the normative range compared to a community sample.  His profile suggested that he suffers from relatively mild or transient depressive symptoms that appear to be associated with a change in physical functioning. 

The examiner assigned a GAF score of 65, explaining that the Veteran would have mild problems in physical and sedentary occupational functioning due to depressive symptoms, including decreased motivation and energy.  The examiner also concluded that the Veteran would have problems communicating with others if he worked in an environment with a significant amount of ambient or background noise, which would lead to mild symptoms of depression.  The examiner summarized that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Finally, in reviewing the claims file, the VA examiner addressed the evaluation by L. Glogau, MA, who diagnosed depressive disorder and assigned a GAF score of 38.  The VA examiner explained that a GAF of 38 is suggestive of someone who has difficulty with reality testing or difficulty communicating with other people and has major impairments in most areas of life.  The examiner noted that the Veteran did not describe a level of impairment suggestive of a 38 GAF during the current clinical interview.  The examiner also highlighted the Veteran's work history and reiterated that his current functioning was suggestive of mild impairments in an occupational setting.

Employment information was received from the Office of Personnel Management (OPM) in October 2014, confirming that the Veteran had worked as a letter carrier from April 1985 through June 2006 until his voluntary retirement.  Information regarding time lost due to disability during the 12 months preceding the last date of employment was not available.

The Veteran was afforded another VA audiological examination in April 2015 by the same examiner who conducted the examination in September 2013.  The Veteran again described difficulty hearing in a "group or social affairs;" when watching TV; and when talking on the telephone, "especially if trying to do business or if the person talking has an accent."  He again reported retiring from the post office and currently working part-time on his farm and rental properties.  The examiner indicated that the Veteran's hearing loss impacts the ordinary conditions of daily life, including the ability to work.  The examiner again explained that, in general, response to hearing loss is highly individualized, noting that people with the type and degree of hearing loss as the Veteran's will usually report difficulty conversing on the telephone or anytime when they cannot see a speaker's visual cues or in the presence of background noise.

The Veteran also presented for another VA psychological examination in April 2015.  He stated that his relationship of over 20 years with his girlfriend was "going bad" and "not what it used to be."  When asked about changes in their relationship since the last VA examination, he estimated that the problems started "maybe a year ago" and explained that his girlfriend gets "aggravated" by his hearing difficulty and he becomes irritable as a result.  He reported that they did not go out as much due to his trouble hearing.  He also described good or fair relationships with his adult children, occasionally going out to eat or to church, meeting with former coworkers from the post office, and walking for exercise when able.  He denied any difficulty in activities of daily living secondary to mental health symptoms.  

Regarding educational and occupational history, the examiner noted the history previously provided by the Veteran and obtained additional information.  The Veteran disclosed that he completed two years of college studying criminal justice after military discharge and reported he did not finish because he had difficulty managing school and work.  On the present evaluation, he initially denied and then minimized his involvement in running a small farm or in helping to run rental homes.  He reported he "never had a farm...[but] tried to raise a garden," adding that he worked at his garden for "maybe one summer."  He also denied raising farm animals.  When questioned about the discrepancy between his current report and report during the last examination, he "ultimately admitted to raising '[five] or [six] chickens" on a property owned/maintained by his son."  When asked about the rental properties, he again denied any involvement; however, when pressed by the examiner, he stated that he and his son jointly own two homes that are rental properties, but claimed his son "runs everything."  He denied any engagement in the daily maintenance of these properties "despite having previously informed the last mental health" VA examiner otherwise.  In discussing employment history, the Veteran stated that he retired in June 2006 from the post office because his "hearing got bad...I had 20 plus years and it became aggravating to me."

His reported symptoms were similar and "about the same" since the October 2013 VA examination, including irritation, sleep impairment, feeling "down" sometimes, having decreased energy and motivation, some feelings of worthlessness and hopelessness, and intermittent memory problems, which he attributed wholly due to "getting old."  He described commonly getting frustrated in interactions with others because of his difficulty hearing and his belief that there is a stigma associated with his impairment.  

Regarding mental health treatment, the Veteran indicated that he attempted to contact Ms. Glogau before a scheduled appointment and never heard back from her, so he did not attend the appointment or ever reschedule.  He denied engaging in any additional mental health treatment since that time, including any psychopharmacological interventions.  In reviewing the claims file, the examiner 

noted that the Veteran had negative depression screens and denied anhedonia and/or feeling "down, depressed, or hopeless."

The examiner remarked that the Veteran consistently put forth good effort during the examination, but "there was evidence he was embellishing symptoms and related functional impairment at times - most notably indicated by his tendency to downplay his daily activities and interactions with other people, as well as to minimize his involvement with the rental properties and farm/garden."  The examiner indicated that while it was possible the Veteran's report reflected a mild worsening or symptoms, the discrepancy noted would suggest he was misrepresenting his abilities.  For example, if he had experienced a worsening of symptoms, he would have been expected to admit to raising animals and growing crops in the past, but stated he has since stopped this activity - instead he denied any interaction with a farm or animals until substantially challenged by the examiner, and then minimized his involvement and provided only vague responses.

Reported mental status examination findings included the following: good hygiene and grooming; casually dressed; walked unassisted with gross motor functioning within normal limits; speech within normal limits; fully oriented; intact immediate, recent, and remote memory; presented with abstract reasoning; logical and organized thought processes; no evidence of delusional thought content or perceptual disturbances; and mildly irritable affect.  He denied any recent suicidal ideations or intentions.

On SIMS testing, the Veteran "endorsed a mildly elevated number of affective symptoms suggesting he may have embellished his self-report on this domain."  The examiner indicated it was "likely due to those symptoms being especially salient rather than an attempt to purposefully mislead."  On the Geriatric Depression Scale, the Veteran "endorsed items suggestive of moderate to severe depression on this measure, but his self-reported symptoms during the interview portion of the evaluation did not wholly support this result."  The examiner explained that the Veteran did not report and/or denied many of the symptoms he had endorsed on this measure.

The examiner opined that the Veteran's current mental health symptoms would not preclude him from securing or maintaining substantially gainful employment.  Instead, his symptoms were capable of producing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The examiner elaborated that the Veteran's mental health symptoms would not prevent him from completing physical labor tasks; although, he may experience fatigue quicker than some due to difficulty sleeping and some decreased motivation and energy associated with his depression.  However, "the Veteran did not identify specific tasks he is unable to do as a result of his mental health symptoms."  Similarly, the examiner detailed that the Veteran's depressive symptoms would not prevent him from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  On the other hand, the examiner also noted that records suggest the Veteran does not do well when his job tasks require extensive communications.  Thus, a job where he had to answer phones and talk to people would be undesirable.  The examiner also observed that although the Veteran reported mild memory impairment, he did not present with notable memory problems during the present evaluation.  

In further support of his conclusion, the April 2015 VA examiner opined that in contrast to the records from L. Glogau, M.A., the Veteran "did not describe a level of impairment even closely approximating a GAF of 38 during the current clinical interview, at the October 2013 evaluation, or at any point throughout his VA treatment.  He found that Ms. Glogau "appear[ed] to g[i]ve insufficient weight and consideration to information" he had established and maintained close relationships with friends (including a long-term girlfriend), maintained relationships with family members, and "established and maintained gainful employment without notable interference from mental health symptoms - retiring from each position after over 20 years of employment."  The VA examiner could not "explain the reason for the huge discrepancy between Ms. Glogau's observations and the clinical opinions of all other providers who" had questioned the Veteran, but emphasized that her opinions regarding his overall symptom severity and functioning were generally unsupported at the present time.

The Board has considered the medical and lay evidence of record and finds that entitlement to a TDIU is not warranted, including referral to the Director, Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities do not meet the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, the Board reiterates that the July 2014 Board decision found that the Veteran's depressive disorder warranted no higher than a 30 percent disability rating because his depressive disorder was manifested by depression, difficulty sleeping, and mild memory loss symptoms, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Board Decision at 11 (Nov. 4, 2013); see also 38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders.  In addition, the Board found that the Veteran's depressive disorder disability was contemplated by the rating schedule and did not present an exceptional disability picture; therefore, a referral for an extraschedular rating was not warranted.  See Board Decision at 13.  

The Board also finds that the most persuasive medical opinion evidence weighs against the claim for a TDIU.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this regard, the Board finds the opinions of the October 2013 and April 2015 VA examiners are probative and persuasive evidence against the claim of a TDIU because each was based on a review of the claims file, a thorough interview and mental status examination, and psychological testing.  Moreover, each conclusion regarding the level of social and occupational impairment due to depressive disorder was explained in detail based on the Veteran's reported interactions with his long-term girlfriend and family members; his stable work history, retiring from two jobs after more than 20 years at each; his difficulty hearing and feeling self-conscious about his hearing loss; and his mild to moderate symptomatology on examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In addition, each examiner acknowledged that the Veteran would have difficulty communicating and working in an environment with a significant amount of ambient or background noise, or in a work setting that required extensive communications, such as answering phones.  The examiners believed such a work environment would lead to mild symptoms of depression.  However, the examiners concluded that he was not precluded him from obtaining or maintaining a substantially gainful occupation.  The Board finds the VA examiners' conclusions are supported by evidence demonstrating the Veteran's ability to establish and maintain effective work and social relationships, his demonstrated ability to hold a substantially gainful job, and the reality that his most recent occupation as a letter carrier does not require extensive communications either on the phone or in an environment with significant background noise.  Similarly, considering the Veteran's self-consciousness or embarrassment regarding his hearing loss disability, his usual occupation as a letter carrier, which involves mostly independent work, appears to be well-suited for accommodating both his hearing loss and depressive symptoms. 

The Board also finds the opinions of the VA audiologist who conducted the September 2013 and April 2015 examinations are probative and persuasive evidence against the claim of a TDIU.  Here, the audiologist considered the difficulty the Veteran would experience in jobs requiring significant telephone use such as sales.  However, the audiologist found that the Veteran was not precluded from doing other physical or sedentary work in an environment where he can communicate with others at a conversational distance with no background noise.  Considering the Veteran's two years of college education, work history, and usual occupation as a letter carrier, the Board finds that the Veteran's bilateral hearing loss alone, or when considered with his depressive disorder, does not render him unable to secure or follow a substantially gainful occupation. 

In comparison to the VA opinions, the Board finds the psychological evaluation reports of L. Glogau, M.A., LPA, are insufficient to support an award of a TDIU and the opinions contained therein are entitled to little, if any, probative value.  In particular, the Board observes that the GAF score of 38, which is indicative of some impairment in reality testing or communication or major impairment in several areas such as work, family relations, judgment, thinking, or mood, appears to be unsupported by the minimal mental status examination findings reflected in the February 2012 report, by any post-service treatment records, and by VA psychological examinations. 

The Board also finds many of the conclusions by Ms. Glogau to be inconsistent with the Veteran's statements to VA treatment providers and examiners.  For example, Ms. Glogau indicated that the Veteran "had to leave jobs because of his poor hearing."  In fact, the Veteran's reports to others and his OPM employment verification reflect that he voluntarily retired from his position at the post office and from his earlier job at a correctional facility.  While the Board does not doubt that the Veteran experienced hearing loss when working, the record does not support the conclusion that he retired due to hearing loss or due to depression.  Rather, his retirement at age 69 after more than two decades at the post office and the employment verification indicating that he was not entitled to disability benefits or retirement due to disability support the conclusion that his retirement was based on the longevity of his employment and eligibility to retire based on age.  

Moreover, the suggestion that the Veteran's hearing was "so compromised" when working at the post office that "he had to retire" is not only inaccurate, but inconsistent with audiometric examination findings on VA examination in May 2011 demonstrating only a noncompensable level of hearing loss when service connection was established by a December 2011 rating decision.  Finally, the statement that his "irritability and mood swings severely limit his ability to initiate or sustain work or social relationships" is inconsistent with the fact that the Veteran had initiated and sustained gainful employment for more than 20 years in two different occupations, reporting positive work relationships with coworkers and supervisors throughout his career, and the fact that he described a long-term relationship with his girlfriend, including their activities and interactions with other couples.  In summary, the Board finds the most persuasive, competent medical evidence - the VA examination reports - weigh against the claim for a TDIU.

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above), which does not show the Veteran unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the September and October 2013 and April 2015 VA examination reports, which clearly do not establish that the Veteran's service-connected disabilities cause him to be unemployable. 

The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


